Garry, J.
Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered December 23, 2011, convicting defendant following a nonjury trial of the crime of petit larceny.
Defendant was charged in an indictment with theft of services and grand larceny in the fourth degree after obtaining cable television services between March 2007 and January 2010 without paying for them. He ultimately waived his right to a jury trial and proceeded to a bench trial on stipulated facts, with the understanding that he would be convicted of the lesser offense of petit larceny and be required to pay restitution in the amount of $10,495.41. County Court thereafter found defendant guilty of petit larceny and sentenced him to one year in jail and ordered him to pay the agreed-upon amount of restitution. Defendant appeals.
We affirm. Defendant’s sole contention on appeal is that County Court erred in not holding a restitution hearing. However, the record reveals that he never requested a hearing or disputed the restitution amount, and defense counsel agreed at sentencing that the amount ordered was within the expected range and that there was a sufficient basis for it in the record. Accordingly, defendant’s argument is not preserved for our review (see People v Nickel, 97 AD3d 983, 984 [2012], lv denied 20 NY3d 1013 [2013]; People v Golgoski, 40 AD3d 1138, 1138 [2007]).
Rose, J.P., Stein and McCarthy, JJ., concur. Ordered that the judgment is affirmed.